DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 07/05/2022.  Claims 1 – 20 are pending in the present application.
	Applicant’s arguments are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that the prior art does not disclose “create a baseline associated with each of the one or more clients”.  Although Applicant argues that neither Luttrell or Shaanan disclose a “baseline”, there are no arguments presented as to why not, as the Applicant only just states that they don’t teach a baseline.  Examiner respectfully disagrees.
	Applicant’s claims, namely the independent claims, recite that a baseline is created.  However, no specific definition as to what a baseline is or how it is used is recited.  Applicant’s specification generally recites that a baseline is initial data that is obtained when a goal is implemented.  Examples of a baseline are explained to be a score or a date (paragraph [0055]).  Therefore a baseline is understood to be any initial data that is received for the client.  Luttrell teaches that information is entered for a client, which can include information that is added initially for the client or for when a goal is entered for the client.  Paragraphs [0047], [0048] recite that an initial information display is displayed and utilized, which includes entering initial information for a client, such as a goal, treatment, or demographic data.  Given that the Applicant’s claimed baseline is simply initial data supplied for a client, Luttrell discloses this limitation by teaching that data associated with a new client and/or that data is added when a goal is created for the client.

Double Patenting
04.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
05.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of prior U.S. Patent No. 10,061,812.  The subject matter claimed in the instant application is fully disclosed in the referenced patent.  The instant application recites a broader version of the claims recited in 10,061,812, and it is deemed an obvious variation or simplification of the prior patent.  All of the claimed limitations in the instant application are either broader versions or minor variations of wording of the claim’s limitations in the prior patent, as outlined in the table below with respect to claim 1:
Application 17/546,594
Patent 10,061,812
1. A method for tracking progression toward goals, the method comprising:

receiving input establishing one or more clients, wherein the one or more clients are individuals receiving treatment or assistance;



storing the compiled data associated with each of the one or more
clients in a server available through one or more networks;




assigning each of the one or more clients to one or more of the providers, wherein the one or more providers include at least one or more individuals available to treat or assist each of the one or more clients;



create a baseline associated with each of the one or more clients;
setting goals for each of the one or more clients;






compiling data associated with each of the one or more clients received from
the one or more providers or biometric devices:





determining whether the goals are being met in response to thresholds for the compiled data; and







automatically communicating alerts in response to the compiled data varying from a threshold to become significant for one of the one or more clients.
1. A method for tracking outcome specific data, the method comprising:
 
receiving input establishing accounts for providers serving clients in a client 
management program, wherein the clients are individuals receiving treatment or assistance, wherein the input includes rules for determining progress of the clients, wherein the accounts are stored in a database of a server, and wherein the input is received from an administrator utilizing one of a plurality of communications devices in communication with the server by one or more networks;  

assigning each of the clients to one or more of the providers in response to selections from the administrator utilizing one of the plurality of communications devices, wherein the one or more providers are individuals available to treat or assist the clients;  

prompting the providers to provide 
data associated with each of the clients that is required and not already received through the client management program, wherein the one or more providers periodically provide/update the data, and wherein the data relates to the well-being of the clients;

compiling the data associated with each of the clients received from the providers without input from the clients for the client management program to generate a score utilizing the rules, wherein the score is associated with progress toward mastery of one or more goals; 

analyzing the compiled data and the score to automatically determine a status of the clients within the client management program, wherein the score is compared with previous compiled data to determine whether a plurality of measurements of the compiled data vary from a threshold to become significant; 

automatically communicating an alert including the compiled data and the 
status from the server executing the client management program to the plurality of communications devices associated with the providers assigned to one of the clients that is utilized by the administrator or one or more of the providers to intervene with the client in response to the plurality of measurements of the compiled data varying from the threshold to become significant for one of the clients.


	With respect to claim 1 of the instant application, it recites the same embodiments of claim 1 of the prior patent, just with some limitations being reworded or removed.  For example, the prior patent recites the communications devices that provide data to a server.  However, this is just general computing hardware, and does not change the scope of the claims.  Claim 1 of the prior patent also recites that the administrator provides selections to the system and updates the data, where as the instant application recites that the data is simply input/received and stored.  The removal of the administrator explicitly performing these functions does not change the patentable scope of the claims, as the same general steps are being performed.  Lastly, the prior patent recites that a score is generated using rules.  The instant application simply omits these steps, and it thus just a broader version of the claims.
	Claims 11 and 17 of the instant application recite the same claimed limitations as claim 1, just that claim 11 is a system claim and claim 17 is a server claims, where as claim 1 is a method claim.  Therefore the same invention is being claims, and claims 11 and 17 are rejected under the same rationale as claim 1.
	Claims 2 and 15 recite that a baseline and goals are established by the client and providers.  These claim limitations are simplifications of parts of claims 2 and 3 of the prior patent, which recites data for the clients (baseline) and goals, which are determined by the providers for the clients.
	Claims 3, 4, 13, and 18 recites claim limitations that are present in independent claim 1 of the prior patent.  Namely, the prior patent recites accounts for the clients (claim 3), and that the providers intervene (claims 4, 13, and 18).  Therefore these claims are broader versions of claim 1 of the prior patent and they are rejected under the same rationale with respect to claim 1 above.
	Claim 5 recites that a cloud network is used and that communications devices are utilized.  Claim 2 of the prior patent recites both the usage of communications devices and a cloud network.
	Claims 6 and 12 recite that an assessment is performed for the clients.  The prior patent recites that a status of goals is determined in claim 3, as well as the well-being of the client in claim 2.  The determination of the status of goals and the well-being of a client is understood to be the same as performing an assessment of the clients.
	Claims 7, 14, and 19 recite that a plan of action is determined for achieving the goals.  In the prior patent, claim 2 recites the progress of the client towards goals and claim 3 recites goals and their associated masteries and statuses.  The determining of a goal status and client progress toward achieving a goal is just different terminology to explain the actions that have been done toward achieving a goal.  Additionally, claim 5 of the prior patent recites best practices for the clients, which is also another way of saying the plan of action for the clients.
	Claims 8, 16, and 20 recite that goals are recommended based on the received input.  Claim 5 of the prior patent recites that best practices are recommended to the providers, and claim 3 recites that goals are established for the clients based on the input data.  The combination of claims 3 and 5 of the prior patent therefore teach the same embodiments as the Applicant’s claims, which is the recommending of goals based on received input.
	Claims 9 and 10 recite modifying goals, which can be in response to client progress towards the goals.  Claim 10 of the prior patent recites that the status of goals can be determined, which relates to the client progress.  Claim 1 of the prior patent recites that a determination of goal status can be used to allow a provider to intervene, which could be used to update or change the goals.  Therefore the prior patented claims recite that the goals can be changed based on client progress towards the goals.

Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US PGPub 2003/0004758), in view of Shaanan et al. (US PGPub 2015/0205930), hereinafter “Shaanan”.
	Consider claim 1, Luttrell discloses a method for tracking progression toward goals, the method comprising:
	receiving input establishing one or more clients, wherein the one or more clients are individuals receiving treatment or assistance (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data);
	assigning each of the one or more clients to one or more providers, wherein the one or more providers include at least one or more individuals available to treat or assist each of the one or more clients (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	create a baseline associated with each of the one or more clients (paragraphs [0003], [0026], [0027], data fields are created that store the data for the patient associated with the treatment);
	setting goals for each of the one or more clients (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	compiling data associated with each of the one or more clients received from the one or more providers or biometric devices (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	storing the compiled data associated with each of the one or more clients in a server available through one or more networks (paragraphs [0003], [0014], [0019], the records are stored on and accessible through a network);
	determining whether the goals are being met in response to [thresholds] for the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	automatically communicating alerts in response to the compiled data varying [from a threshold] to become significant for one or more of the one or more clients (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
	However, Luttrell does not specifically mention that a threshold is set for the data varying in order to communicate the alert.
	In the same field of endeavor, Shaanan discloses a method comprising:
	the compiled data varying from a threshold to become significant (paragraphs [0058], [0070], thresholds are monitored for patient goals, such that alerts and goal determination can be based on thresholds being met or not met).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thresholds for data taught by Shaanan into the tracking of goal progression taught by Luttrell for the purpose of allowing additional data reporting options which can be used to determine the state of a patient that may need assistance.
	Consider claim 2, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the baseline is established utilizing data from one of the one or more clients and one or more of the providers (paragraphs [0003], [0019], goals are established that include functions, activities, and what is to be expected from progress on the goal).
	Consider claim 3, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the input is utilized to establish accounts associated with each of the one or more clients (paragraphs [0003], [0014], accounts are established for the patients).
	Consider claim 4, and as applied to claim 1 above, Luttrell discloses a method comprising:
	intervening with one of the one or more clients in response to the alerts (paragraphs [0021], [0056], interventions are performed on the patients).
	Consider claim 5, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the server is accessed through a cloud network, and wherein a client
management program is executed by the computing or communications devices utilized by the one or more providers to receive the data and track progress of the goals (paragraphs [0005], [0024], [0026], [0037], [0039], the server is accessed through a cloud network, wherein various types of networks are utilized to transmit input from the providers for the clients).
	Consider claim 6, and as applied to claim 1 above, Luttrell discloses a method comprising:
	performing an assessment of the one or more clients to determine the baseline associated with each of the one or more clients (paragraphs [0003], [0019], goals are established that include functions, activities, and what is to be expected from progress on the goal).
	Consider claim 7, and as applied to claim 1 above, Luttrell discloses a method comprising:
	each of the goals is associated with a plan of action for achieving each of the goals (paragraphs [0021], [0027], plans are established for the goals, which include a way of achieving the goals).
	Consider claim 8, and as applied to claim 1 above, Luttrell discloses a method comprising:
	recommending goals to the one or more clients and the one or more providers in response to receiving the input (paragraphs [0021], [0027], the goals are provided to the patients and providers, so that they can be monitored).
	Consider claim 9, and as applied to claim 1 above, Luttrell discloses a method comprising:
	modifying the goals in response to the complied data (paragraphs [0021], [0027], the goals can be changed or updated based on the different data supplied to the system).
	Consider claim 10, and as applied to claim 8 above, Luttrell discloses a method comprising:
	modifications are determined to be required if the one of the one or more clients are unable to achieve the goals associated with the one or more clients (paragraphs [0026], [0029], progress made towards the goals by the patients is analyzed, which may trigger the need to change the goals).
	Consider claim 11, Luttrell discloses a system for tracking progression toward goals, the system comprising:
	receive input establishing one or more clients, wherein the one or more clients are individuals receiving treatment or assistance (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data);
	assign each of the one or more clients to one or more providers, wherein the one or more providers include at least one or more individuals available to treat or assist each of the one or more clients (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	create a baseline associated with each of the one or more clients (paragraphs [0003], [0026], [0027], data fields are created that store the data for the patient associated with the treatment);
	set goals for each of the one or more clients (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	compile data associated with each of the one or more clients received from the one or more providers or biometric devices (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	store the compiled data associated with each of the one or more clients in a server available through one or more networks (paragraphs [0003], [0014], [0019], the records are stored on and accessible through a network);
	determine whether the goals are being met in response to [thresholds] for the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	automatically communicate alerts in response to the compiled data varying [from a threshold] to become significant for one or more of the one or more clients (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
	However, Luttrell does not specifically mention that a threshold is set for the data varying in order to communicate the alert.
	In the same field of endeavor, Shaanan discloses a system comprising:
	the compiled data varying from a threshold to become significant (paragraphs [0058], [0070], thresholds are monitored for patient goals, such that alerts and goal determination can be based on thresholds being met or not met).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thresholds for data taught by Shaanan into the tracking of goal progression taught by Luttrell for the purpose of allowing additional data reporting options which can be used to determine the state of a patient that may need assistance.
	Consider claim 12, and as applied to claim 11 above, Luttrell discloses a system comprising:
	the baseline further performs an assessment of the clients to determine the baseline associated with the client (paragraphs [0003], [0019], goals are established that include functions, activities, and what is to be expected from progress on the goal).
	Consider claim 13, and as applied to claim 11 above, Luttrell discloses a system comprising:
	the alerts indicate that the one or more providers are to intervene with the client (paragraphs [0021], [0056], interventions are performed on the patients).
	Consider claim 14, and as applied to claim 11 above, Luttrell discloses a system comprising:
	each of the goals is associated with a plan of action for achieving each of the goals (paragraphs [0021], [0027], plans are established for the goals, which include a way of achieving the goals).
	Consider claim 15, and as applied to claim 11 above, Luttrell discloses a system comprising:
	the goals are established by the client and the one or more providers (paragraphs [0021], [0027], the goals are provided to the patients and providers, so that they can be monitored).
	Consider claim 16, and as applied to claim 11 above, Luttrell discloses a system comprising:
	recommend goals to the client and the one or more providers in response to receiving the input (paragraphs [0021], [0027], the goals are provided to the patients and providers, so that they can be monitored).
	Consider claim 17, Luttrell discloses a server comprising:
	receive input establishing one or more clients, wherein the one or more clients are individuals receiving treatment or assistance (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data);
	assign each of the one or more clients to one or more providers, wherein the one or more providers include at least one or more individuals available to treat or assist each of the one or more clients (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	create a baseline associated with each of the one or more clients (paragraphs [0003], [0026], [0027], data fields are created that store the data for the patient associated with the treatment);
	set goals for each of the one or more clients (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	compile data associated with each of the one or more clients received from the one or more providers or biometric devices (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	store the compiled data associated with each of the one or more clients in a server available through one or more networks (paragraphs [0003], [0014], [0019], the records are stored on and accessible through a network);
	determine whether the goals are being met in response to [thresholds] for the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	automatically communicate alerts in response to the compiled data varying [from a threshold] to become significant for one or more of the one or more clients (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
	However, Luttrell does not specifically mention that a threshold is set for the data varying in order to communicate the alert.
	In the same field of endeavor, Shaanan discloses a server comprising:
	the compiled data varying from a threshold to become significant (paragraphs [0058], [0070], thresholds are monitored for patient goals, such that alerts and goal determination can be based on thresholds being met or not met).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thresholds for data taught by Shaanan into the tracking of goal progression taught by Luttrell for the purpose of allowing additional data reporting options which can be used to determine the state of a patient that may need assistance.
	Consider claim 18, and as applied to claim 17 above, Luttrell discloses a server comprising:
	physically intervene with the one or more of the clients in response to the alerts, wherein the physical intervention is performed by the one or more providers (paragraphs [0021], [0056], interventions are performed on the patients).
	Consider claim 19, and as applied to claim 17 above, Luttrell discloses a server comprising:
	each of the one or more goals is associated with a plan of action for achieving each of the one or more goals (paragraphs [0021], [0027], plans are established for the goals, which include a way of achieving the goals), and wherein the one or more goals are established by the client and the one or more providers utilizing the baseline (paragraphs [0021], [0027], the goals are provided to the patients and providers, so that they can be monitored).
	Consider claim 20, and as applied to claim 17 above, Luttrell discloses a server comprising:
	recommend goals to the one or more clients and the one or more providers in response to receiving the input (paragraphs [0021], [0027], the goals are provided to the patients and providers, so that they can be monitored).

Conclusion
09.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 22, 2022